(Slip Opinion)              OCTOBER TERM, 2014                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

B&B HARDWARE, INC. v. HARGIS INDUSTRIES, INC.,
 DBA SEALTITE BUILDING FASTENERS ET AL., ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE EIGHTH CIRCUIT

   No. 13–352.      Argued December 2, 2014—Decided March 24, 2015
Respondent Hargis Industries, Inc. (Hargis), tried to register its trade-
  mark for SEALTITE with the United States Patent and Trademark
  Office pursuant to the Lanham Act. Petitioner, B&B Hardware, Inc.
  (B&B), however, opposed registration, claiming that SEALTITE is
  too similar to B&B’s own SEALTIGHT trademark. The Trademark
  Trial and Appeal Board (TTAB) concluded that SEALTITE should
  not be registered because of the likelihood of confusion. Hargis did
  not seek judicial review of that decision.
     Later, in an infringement suit before the District Court, B&B ar-
  gued that Hargis was precluded from contesting the likelihood of con-
  fusion because of the TTAB’s decision. The District Court disagreed.
  The Eighth Circuit affirmed, holding that preclusion was unwarrant-
  ed because the TTAB and the court used different factors to evaluate
  likelihood of confusion, the TTAB placed too much emphasis on the
  appearance and sound of the two marks, and Hargis bore the burden
  of persuasion before the TTAB while B&B bore it before the District
  Court.
Held: So long as the other ordinary elements of issue preclusion are
  met, when the usages adjudicated by the TTAB are materially the
  same as those before a district court, issue preclusion should apply.
  Pp. 8–22.
     (a) An agency decision can ground issue preclusion. The Court’s
  cases establish that when Congress authorizes agencies to resolve
  disputes, “courts may take it as given that Congress has legislated
  with the expectation that [issue preclusion] will apply except when a
  statutory purpose to the contrary is evident.” Astoria Fed. Sav. &
  Loan Assn. v. Solimino, 501 U. S. 104, 108. Constitutional avoidance
2        B&B HARDWARE, INC. v. HARGIS INDUSTRIES, INC.

                                  Syllabus

    does not compel a different conclusion. Pp. 8–12.
        (b) Neither the Lanham Act’s text nor its structure rebuts the
    “presumption” in favor of giving preclusive effect to TTAB decisions
    where the ordinary elements of issue preclusion are met. Astoria,
    501 U. S., at 108. This case is unlike Astoria. There, where exhaust-
    ing the administrative process was a prerequisite to suit in court, giv-
    ing preclusive effect to the agency’s determination in that very ad-
    ministrative process could have rendered the judicial suit “strictly
    pro forma.” Id., at 111. By contrast, registration involves a separate
    proceeding to decide separate rights. Pp. 12–14.
       (c) There is no categorical reason why registration decisions can
    never meet the ordinary elements of issue preclusion. That many
    registrations will not satisfy those ordinary elements does not mean
    that none will. Pp. 15–22.
          (1) Contrary to the Eighth Circuit’s conclusion, the same likeli-
    hood-of-confusion standard applies to both registration and infringe-
    ment. The factors that the TTAB and the Eighth Circuit use to as-
    sess likelihood of confusion are not fundamentally different, and,
    more important, the operative language of each statute is essentially
    the same.
       Hargis claims that the standards are different, noting that the reg-
    istration provision asks whether the marks “resemble” each other, 15
    U. S. C. §1052(d), while the infringement provision is directed to-
    wards the “use in commerce” of the marks, §1114(1). That the TTAB
    and a district court do not always consider the same usages, however,
    does not mean that the TTAB applies a different standard to the us-
    ages it does consider. If a mark owner uses its mark in materially
    the same ways as the usages included in its registration application,
    then the TTAB is deciding the same likelihood-of-confusion issue as a
    district court in infringement litigation. For a similar reason, the
    Eighth Circuit erred in holding that issue preclusion could not apply
    because the TTAB relied too heavily on “appearance and sound.”
    Pp. 15–19.
          (2) The fact that the TTAB and district courts use different pro-
    cedures suggests only that sometimes issue preclusion might be in-
    appropriate, not that it always is. Here, there is no categorical “rea-
    son to doubt the quality, extensiveness, or fairness,” Montana v.
    United States, 440 U. S. 147, 164, n. 11, of the agency’s procedures.
    In large part they are exactly the same as in federal court. Also con-
    trary to the Eighth Circuit’s conclusion, B&B, the party opposing reg-
    istration, not Hargis, bore the burden of persuasion before the TTAB,
    just as it did in the infringement suit. Pp. 19–21.
          (3) Hargis is also wrong that the stakes for registration are al-
    ways too low for issue preclusion in later infringement litigation.
                     Cite as: 575 U. S. ____ (2015)                    3

                                Syllabus

  When registration is opposed, there is good reason to think that both
  sides will take the matter seriously. Congress’ creation of an elabo-
  rate registration scheme, with many important rights attached and
  backed up by plenary review, confirms that registration decisions can
  be weighty enough to ground issue preclusion. Pp. 21–22.
716 F. 3d 1020, reversed and remanded.

  ALITO, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and KENNEDY, GINSBURG, BREYER, SOTOMAYOR, and KAGAN, JJ., joined.
GINSBURG, J., filed a concurring opinion. THOMAS, J., filed a dissenting
opinion, in which SCALIA, J., joined.
                        Cite as: 575 U. S. ____ (2015)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 13–352
                                   _________________


   B&B HARDWARE, INC., PETITIONER v. HARGIS 

    INDUSTRIES, INC., DBA SEALTITE BUILDING 

         FASTENERS, DBA EAST TEXAS 

               FASTENERS ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE EIGHTH CIRCUIT

                                [March 24, 2015]


   JUSTICE ALITO delivered the opinion of the Court.
   Sometimes two different tribunals are asked to decide
the same issue. When that happens, the decision of the
first tribunal usually must be followed by the second, at
least if the issue is really the same. Allowing the same
issue to be decided more than once wastes litigants’ re-
sources and adjudicators’ time, and it encourages parties
who lose before one tribunal to shop around for another.
The doctrine of collateral estoppel or issue preclusion is
designed to prevent this from occurring.
   This case concerns the application of issue preclusion in
the context of trademark law. Petitioner, B&B Hardware,
Inc. (B&B), and respondent Hargis Industries, Inc. (Har-
gis), both use similar trademarks; B&B owns SEALTIGHT
while Hargis owns SEALTITE. Under the Lanham Act,
60 Stat. 427, as amended, 15 U. S. C. §1051 et seq., an
applicant can seek to register a trademark through an
administrative process within the United States Patent
and Trademark Office (PTO). But if another party be-
2      B&B HARDWARE, INC. v. HARGIS INDUSTRIES, INC.

                      Opinion of the Court

lieves that the PTO should not register a mark because it
is too similar to its own, that party can oppose registration
before the Trademark Trial and Appeal Board (TTAB).
Here, Hargis tried to register the mark SEALTITE, but
B&B opposed SEALTITE’s registration. After a lengthy
proceeding, the TTAB agreed with B&B that SEALTITE
should not be registered.
   In addition to permitting a party to object to the regis-
tration of a mark, the Lanham Act allows a mark owner to
sue for trademark infringement. Both a registration
proceeding and a suit for trademark infringement, more-
over, can occur at the same time. In this case, while the
TTAB was deciding whether SEALTITE should be regis-
tered, B&B and Hargis were also litigating the
SEALTIGHT versus SEALTITE dispute in federal court.
In both registration proceedings and infringement litiga-
tion, the tribunal asks whether a likelihood of confusion
exists between the mark sought to be protected (here,
SEALTIGHT) and the other mark (SEALTITE).
   The question before this Court is whether the District
Court in this case should have applied issue preclusion to
the TTAB’s decision that SEALTITE is confusingly similar
to SEALTIGHT. Here, the Eighth Circuit rejected issue
preclusion for reasons that would make it difficult for the
doctrine ever to apply in trademark disputes. We disagree
with that narrow understanding of issue preclusion.
Instead, consistent with principles of law that apply in
innumerable contexts, we hold that a court should give
preclusive effect to TTAB decisions if the ordinary ele-
ments of issue preclusion are met. We therefore reverse
the judgment of the Eighth Circuit and remand for further
proceedings.
                             I
                            A
    Trademark law has a long history, going back at least to
                 Cite as: 575 U. S. ____ (2015)            3

                     Opinion of the Court

Roman times. See Restatement (Third) of Unfair Compe-
tition §9, Comment b (1993). The principle underlying
trademark protection is that distinctive marks—words,
names, symbols, and the like—can help distinguish a
particular artisan’s goods from those of others. Ibid. One
who first uses a distinct mark in commerce thus acquires
rights to that mark. See 2 J. McCarthy, Trademarks and
Unfair Competition §16:1 (4th ed. 2014) (hereinafter
McCarthy). Those rights include preventing others from
using the mark. See 1 A. LaLonde, Gilson on Trademarks
§3.02[8] (2014) (hereinafter Gilson).
   Though federal law does not create trademarks, see,
e.g., Trade-Mark Cases, 100 U. S. 82, 92 (1879), Congress
has long played a role in protecting them. In 1946, Con-
gress enacted the Lanham Act, the current federal trade-
mark scheme. As relevant here, the Lanham Act creates
at least two adjudicative mechanisms to help protect
marks. First, a trademark owner can register its mark
with the PTO. Second, a mark owner can bring a suit for
infringement in federal court.
   Registration is significant. The Lanham Act confers
“important legal rights and benefits” on trademark owners
who register their marks. 3 McCarthy §19:3, at 19–21 see
also id., §19:9, at 19–34 (listing seven of the “procedural
and substantive legal advantages” of registration). Regis-
tration, for instance, serves as “constructive notice of the
registrant’s claim of ownership” of the mark. 15 U. S. C.
§1072. It also is “prima facie evidence of the validity of
the registered mark and of the registration of the mark, of
the owner’s ownership of the mark, and of the owner’s
exclusive right to use the registered mark in commerce on
or in connection with the goods or services specified in the
certificate.” §1057(b). And once a mark has been regis-
tered for five years, it can become “incontestable.” §§1065,
1115(b)
   To obtain the benefits of registration, a mark owner files
4     B&B HARDWARE, INC. v. HARGIS INDUSTRIES, INC.

                      Opinion of the Court

an application with the PTO. §1051. The application
must include, among other things, “the date of the appli-
cant’s first use of the mark, the date of the applicant’s first
use of the mark in commerce, the goods in connection with
which the mark is used, and a drawing of the mark.”
§1051(a)(2). The usages listed in the application—i.e.,
those goods on which the mark appears along with, if
applicable, their channels of distribution—are critical.
See, e.g., 3 McCarthy §20:24, at 20–83 (“[T]he applicant’s
right to register must be made on the basis of the goods
described in the application”); id., §20:15, at 20–85 (ex-
plaining that if an “application does not delimit any spe-
cific trade channels of distribution, no limitation will be”
applied). The PTO generally cannot register a mark which
“so resembles” another mark “as to be likely, when used on
or in connection with the goods of the applicant, to cause
confusion, or to cause mistake, or to deceive.” 15 U. S. C.
§1052(d).
   If a trademark examiner believes that registration is
warranted, the mark is published in the Official Gazette of
the PTO. §1062. At that point, “[a]ny person who believes
that he would be damaged by the registration” may “file
an opposition.” §1063(a). Opposition proceedings occur
before the TTAB (or panels thereof). §1067(a). The TTAB
consists of administrative trademark judges and high-
ranking PTO officials, including the Director of the PTO
and the Commissioner of Trademarks. §1067(b).
   Opposition proceedings before the TTAB are in many
ways “similar to a civil action in a federal district court.”
TTAB Manual of Procedure §102.03 (2014) (hereinafter
TTAB Manual), online at http://www.uspto.gov (as visited
Mar. 20, 2015, and available in Clerk of Court’s case file).
These proceedings, for instance, are largely governed by
the Federal Rules of Civil Procedure and Evidence. See 37
CFR §§2.116(a), 2.122(a) (2014). The TTAB also allows
discovery and depositions. See §§2.120, 2.123(a). The
                  Cite as: 575 U. S. ____ (2015)             5

                      Opinion of the Court

party opposing registration bears the burden of proof, see
§2.116(b), and if that burden cannot be met, the opposed
mark must be registered, see 15 U. S. C. §1063(b).
  The primary way in which TTAB proceedings differ from
ordinary civil litigation is that “proceedings before the
Board are conducted in writing, and the Board’s actions in
a particular case are based upon the written record therein.”
TTAB Manual §102.03. In other words, there is no live
testimony. Even so, the TTAB allows parties to submit
transcribed testimony, taken under oath and subject to
cross-examination, and to request oral argument. See 37
CFR §§2.123, 2.129.
  When a party opposes registration because it believes
the mark proposed to be registered is too similar to its
own, the TTAB evaluates likelihood of confusion by apply-
ing some or all of the 13 factors set out in In re E. I.
DuPont DeNemours & Co., 476 F. 2d 1357 (CCPA 1973).
After the TTAB decides whether to register the mark, a
party can seek review in the U. S. Court of Appeals for the
Federal Circuit, or it can file a new action in district court.
See 15 U. S. C. §1071. In district court, the parties can
conduct additional discovery and the judge resolves regis-
tration de novo. §1071(b); see also 3 McCarthy §21:20
(explaining differences between the forums); cf. Kappos v.
Hyatt, 566 U. S. ___ (2012) (de novo review for analogous
scheme in patent law).
  The Lanham Act, of course, also creates a federal cause
of action for trademark infringement. The owner of a
mark, whether registered or not, can bring suit in federal
court if another is using a mark that too closely resembles
the plaintiff ’s. The court must decide whether the de-
fendant’s use of a mark in commerce “is likely to cause
confusion, or to cause mistake, or to deceive” with regards
to the plaintiff ’s mark. See 15 U. S. C. §1114(1)(a) (regis-
tered marks); §1125(a)(1)(A) (unregistered marks). In
infringement litigation, the district court considers the full
6     B&B HARDWARE, INC. v. HARGIS INDUSTRIES, INC.

                     Opinion of the Court

range of a mark’s usages, not just those in the application.
                               B
  Petitioner B&B and respondent Hargis both manufac-
ture metal fasteners. B&B manufactures fasteners for the
aerospace industry, while Hargis manufactures fasteners
for use in the construction trade. Although there are
obvious differences between space shuttles and A-frame
buildings, both aerospace and construction engineers
prefer fasteners that seal things tightly. Accordingly, both
B&B and Hargis want their wares associated with tight
seals. A feud of nearly two decades has sprung from this
seemingly commonplace set of facts.
  In 1993 B&B registered SEALTIGHT for “threaded or
unthreaded metal fasteners and other related hardwar[e];
namely, self-sealing nuts, bolts, screws, rivets and wash-
ers, all having a captive o-ring, for use in the aerospace
industry.” App. 223a (capitalization omitted). In 1996,
Hargis sought to register SEALTITE for “self-piercing and
self-drilling metal screws for use in the manufacture of
metal and post-frame buildings.” App. 70a (capitalization
omitted). B&B opposed Hargis’ registration because,
although the two companies sell different products, it
believes that SEALTITE is confusingly similar to
SEALTIGHT.
  The twists and turns in the SEALTIGHT versus
SEALTITE controversy are labyrinthine. The question
whether either of these marks should be registered, and if
so, which one, has bounced around within the PTO for
about two decades; related infringement litigation has
been before the Eighth Circuit three times; and two sepa-
rate juries have been empaneled and returned verdicts.
The full story could fill a long, unhappy book.
  For purposes here, we pick up the story in 2002, when
the PTO published SEALTITE in the Official Gazette.
This prompted opposition proceedings before the TTAB,
                  Cite as: 575 U. S. ____ (2015)             7

                      Opinion of the Court

complete with discovery, including depositions. B&B ar-
gued that SEALTITE could not be registered because it
is confusingly similar to SEALTIGHT. B&B explained, for
instance, that both companies have an online presence,
the largest distributor of fasteners sells both companies’
products, and consumers sometimes call the wrong com-
pany to place orders. Hargis rejoined that the companies
sell different products, for different uses, to different types
of consumers, through different channels of trade.
   Invoking a number of the DuPont factors, the TTAB
sided with B&B. The Board considered, for instance,
whether SEALTIGHT is famous (it’s not, said the Board),
how the two products are used (differently), how much the
marks resemble each other (very much), and whether
customers are actually confused (perhaps sometimes). See
App. to Pet. for Cert. 55a–71a. Concluding that “the most
critical factors in [its] likelihood of confusion analysis are
the similarities of the marks and the similarity of the
goods,” id., at 70a, the TTAB determined that
SEALTITE—when “used in connection with ‘self-piercing
and self-drilling metal screws for use in the manufacture
of metal and post-frame buildings’ ”—could not be regis-
tered because it “so resembles” SEALTIGHT when “used
in connection with fasteners that provide leakproof protec-
tion from liquids and gases, fasteners that have a captive
o-ring, and ‘threaded or unthreaded metal fastners and
other related hardware . . . for use in the aerospace indus-
try’ as to be likely to cause confusion,” id., at 71a. Despite
a right to do so, Hargis did not seek judicial review in
either the Federal Circuit or District Court.
   All the while, B&B had sued Hargis for infringement.
Before the District Court ruled on likelihood of confusion,
however, the TTAB announced its decision. After a series
of proceedings not relevant here, B&B argued to the Dis-
trict Court that Hargis could not contest likelihood of
confusion because of the preclusive effect of the TTAB
8     B&B HARDWARE, INC. v. HARGIS INDUSTRIES, INC.

                     Opinion of the Court

decision. The District Court disagreed, reasoning that the
TTAB is not an Article III court. The jury returned a
verdict for Hargis, finding no likelihood of confusion.
  B&B appealed to the Eighth Circuit. Though accepting
for the sake of argument that agency decisions can ground
issue preclusion, the panel majority affirmed for three
reasons: first, because the TTAB uses different factors
than the Eighth Circuit to evaluate likelihood of confusion;
second, because the TTAB placed too much emphasis on
the appearance and sound of the two marks; and third,
because Hargis bore the burden of persuasion before the
TTAB, while B&B bore it before the District Court. 716
F. 3d 1020 (2013). Judge Colloton dissented, concluding
that issue preclusion should apply. After calling for the
views of the Solicitor General, we granted certiorari. 573
U. S. ___ (2014).
                              II
  The first question that we must address is whether an
agency decision can ever ground issue preclusion. The
District Court rejected issue preclusion because agencies
are not Article III courts. The Eighth Circuit did not
adopt that view, and, given this Court’s cases, it was right
to take that course.
  This Court has long recognized that “the determination
of a question directly involved in one action is conclusive
as to that question in a second suit.” Cromwell v. County
of Sac, 94 U. S. 351, 354 (1877). The idea is straightfor-
ward: Once a court has decided an issue, it is “forever
settled as between the parties,” Baldwin v. Iowa State
Traveling Men’s Assn. 283 U. S. 522, 525 (1931), thereby
“protect[ing]” against “the expense and vexation attending
multiple lawsuits, conserv[ing] judicial resources, and
foster[ing] reliance on judicial action by minimizing the
possibility of inconsistent verdicts,” Montana v. United
States, 440 U. S. 147, 153–154 (1979). In short, “a losing
                 Cite as: 575 U. S. ____ (2015)            9

                     Opinion of the Court

litigant deserves no rematch after a defeat fairly suffered.”
Astoria Fed. Sav. & Loan Assn. v. Solimino, 501 U. S. 104,
107 (1991).
   Although the idea of issue preclusion is straightforward,
it can be challenging to implement. The Court, therefore,
regularly turns to the Restatement (Second) of Judgments
for a statement of the ordinary elements of issue preclu-
sion. See, e.g., Bobby v. Bies, 556 U. S. 825, 834 (2009);
New Hampshire v. Maine, 532 U. S. 742, 748–749 (2001);
Baker v. General Motors Corp., 522 U. S. 222, 233, n. 5
(1998). The Restatement explains that subject to certain
well-known exceptions, the general rule is that “[w]hen an
issue of fact or law is actually litigated and determined by
a valid and final judgment, and the determination is
essential to the judgment, the determination is conclusive
in a subsequent action between the parties, whether on
the same or a different claim.” Restatement (Second) of
Judgments §27, p. 250 (1980); see also id., §28, at 273
(listing exceptions such as whether appellate review was
available or whether there were “differences in the quality
or extensiveness of the procedures followed”).
   Both this Court’s cases and the Restatement make clear
that issue preclusion is not limited to those situations in
which the same issue is before two courts. Rather, where
a single issue is before a court and an administrative
agency, preclusion also often applies. Indeed, this Court
has explained that because the principle of issue preclu-
sion was so “well established” at common law, in those
situations in which Congress has authorized agencies to
resolve disputes, “courts may take it as given that Con-
gress has legislated with the expectation that the principle
[of issue preclusion] will apply except when a statutory
purpose to the contrary is evident.” Astoria, supra, at 108.
This reflects the Court’s longstanding view that “ ‘[w]hen
an administrative agency is acting in a judicial capacity
and resolves disputed issues of fact properly before it
10     B&B HARDWARE, INC. v. HARGIS INDUSTRIES, INC.

                           Opinion of the Court

which the parties have had an adequate opportunity to
litigate, the courts have not hesitated to apply res judicata
to enforce repose.’ ” University of Tenn. v. Elliott, 478 U. S.
788, 797–798 (1986) (quoting United States v. Utah
Constr. & Mining Co., 384 U. S. 394, 422 (1966)); see also
Hayfield Northern R. Co. v. Chicago & North Western
Transp. Co., 467 U. S. 622, 636, n. 15 (1984) (noting Utah
Construction); Kremer v. Chemical Constr. Corp., 456 U. S.
461, 484–485, n. 26 (1982) (characterizing Utah Construc-
tion’s discussion of administrative preclusion as a hold-
ing); Restatement (Second) of Judgments §83(1), at 266
(explaining that, with some limits, “a valid and final adju-
dicative determination by an administrative tribunal has
the same effects under the rules of res judicata, subject to
the same exceptions and qualifications, as a judgment of a
court”).
   Although apparently accepting Astoria and Utah Con-
struction,1 Hargis argues that we should not read the
Lanham Act (or, presumably, many other federal statutes)
as authorizing issue preclusion. Otherwise, Hargis warns,
the Court would have to confront “ ‘grave and doubtful
questions’ as to the Lanham Act’s consistency with the
Seventh Amendment and Article III of the Constitution.”
Brief for Respondent 38 (quoting United States ex rel.
Attorney General v. Delaware & Hudson Co., 213 U. S.
366, 408 (1909)). We are not persuaded.
   At the outset, we note that Hargis does not argue that
giving issue preclusive effect to the TTAB’s decision would
be unconstitutional. Instead, Hargis contends only that
——————
  1 See Brief for Respondent 28 (acknowledging that administrative

“[p]reclusion’s status as part of the common-law backdrop means that
courts may presume its application” absent contrary indication from
Congress) (citing Astoria 501 U. S., at 110); Brief for Respondent 34
(explaining that Utah Construction determined that “an administrative
board’s factfinding . . . could . . . have preclusive effect in an Article III
suit raising damages claims over which the board had no jurisdiction”).
                  Cite as: 575 U. S. ____ (2015)            11

                      Opinion of the Court

we should read the Lanham Act narrowly because a broad
reading might be unconstitutional. See, e.g., Brief for
Respondent 37, 39, 40, 41–42. The likely reason that
Hargis has not directly advanced a constitutional argu-
ment is that, at least as to a jury trial right, Hargis did not
even list the Seventh Amendment as an authority in its
appellee brief to the Eighth Circuit. Moreover, although
Hargis pressed an Article III argument below, in its oppo-
sition to certiorari in this Court, Hargis seemingly con-
ceded that TTAB decisions can sometimes ground issue
preclusion, though it now protests otherwise.               See
Supplemental Brief in Opposition 2. To the extent, if any,
that there could be a meritorious constitutional objection,
it is not before us. See Plaut v. Spendthrift Farm, Inc.,
514 U. S. 211, 231–232 (1995).
   We reject Hargis’ statutory argument that we should
jettison administrative preclusion in whole or in part to
avoid potential constitutional concerns. As to the Seventh
Amendment, for instance, the Court has already held that
the right to a jury trial does not negate the issue-
preclusive effect of a judgment, even if that judgment was
entered by a juryless tribunal. See Parklane Hosiery Co.
v. Shore, 439 U. S. 322, 337 (1979). It would seem to
follow naturally that although the Seventh Amendment
creates a jury trial right in suits for trademark damages,
see Dairy Queen, Inc. v. Wood, 369 U. S. 469, 477, 479–480
(1962), TTAB decisions still can have preclusive effect in
such suits. Hargis disputes this reasoning even though it
admits that in 1791 “ ‘a party was not entitled to have a
jury determine issues that had been previously adjudi-
cated by a chancellor in equity.’ ” Brief for Respondent 39
(quoting Parklane Hosiery, supra, at 333). Instead, Hargis
contends that issue preclusion should not apply to TTAB
registration decisions because there were no agencies at
common law. But our precedent holds that the Seventh
Amendment does not strip competent tribunals of the
12    B&B HARDWARE, INC. v. HARGIS INDUSTRIES, INC.

                        Opinion of the Court

power to issue judgments with preclusive effect; that logic
would not seem to turn on the nature of the competent
tribunal. And at the same time, adopting Hargis’ view
would dramatically undercut agency preclusion, despite
what the Court has already said to the contrary. Nothing
in Hargis’ avoidance argument is weighty enough to over-
come these weaknesses.
   The claim that we should read the Lanham Act narrowly
to avoid Article III concerns is equally unavailing—and
for similar reasons. Hargis argues that because it might
violate Article III if an agency could make a decision with
preclusive effect in a later proceeding before a federal
court, we should conclude, as a statutory matter, that
issue preclusion is unavailable. Such a holding would not
fit with our precedent. For instance, in Elliott, the Court,
relying on Utah Construction, explained that absent a
contrary indication, Congress presumptively intends that
an agency’s determination (there, a state agency) has
preclusive effect. 478 U. S., at 796–799; see also Astoria,
501 U. S., at 110 (recognizing the “presumption”). To be
sure, the Court has never addressed whether such preclu-
sion offends Article III. But because this Court’s cases are
so clear, there is no ambiguity for this Court to sidestep
through constitutional avoidance.2
                          III
  The next question is whether there is an “evident” rea-
son why Congress would not want TTAB decisions to
——————
  2 Our dissenting colleagues argue that Utah Construction’s conclu-

sion that courts “have not hesitated” to apply administrative preclu-
sion, 384 U. S., at 422, was mistaken and certainly should not be
applied to statutes—such as the Lanham Act—enacted prior to 1966.
We do not decide who reads the history better. The Court has repeat-
edly endorsed Utah Construction and, importantly, neither party chal-
lenges its historical accuracy. For the same reason, we do not decide
whether such preclusion is unconstitutional because the issue is not
before us.
                 Cite as: 575 U. S. ____ (2015)           13

                     Opinion of the Court

receive preclusive effect, even in those cases in which the
ordinary elements of issue preclusion are met. Astoria,
supra, at 108. We conclude that nothing in the Lanham
Act bars the application of issue preclusion in such cases.
   The Lanham Act’s text certainly does not forbid issue
preclusion. Nor does the Act’s structure. Granted, one
can seek judicial review of a TTAB registration decision in
a de novo district court action, and some courts have con-
cluded from this that Congress does not want unreviewed
TTAB decisions to ground issue preclusion. See, e.g.,
American Heritage Life Ins. Co. v. Heritage Life Ins. Co.,
494 F. 2d 3, 9–10 (CA5 1974). But that conclusion does
not follow. Ordinary preclusion law teaches that if a party
to a court proceeding does not challenge an adverse deci-
sion, that decision can have preclusive effect in other
cases, even if it would have been reviewed de novo. See
Restatement (Second) of Judgments §28, Comment a and
Illustration 1 (explaining that the failure to pursue an
appeal does not undermine issue preclusion and including
an example of an apparently unappealed district court’s
dismissal for failure to state a claim); cf. Federated De-
partment Stores, Inc. v. Moitie, 452 U. S. 394, 398 (1981)
(noting “the res judicata consequences of a final, unap-
pealed judgment on the merits”).
   This case is also unlike Astoria, where a plaintiff claim-
ing discrimination first went to an agency and then sued
in court about the same alleged conduct. See 501 U. S., at
111. The Court concluded, quite sensibly, that the struc-
ture of that scheme indicated that the agency decision
could not ground issue preclusion. When exhausting an
administrative process is a prerequisite to suit in court,
giving preclusive effect to the agency’s determination in
that very administrative process could render the judicial
suit “strictly pro forma.” Ibid.; see also Elliott, supra, at
795–796 (similar analysis). Here, if a party urged a dis-
trict court reviewing a TTAB registration decision to give
14    B&B HARDWARE, INC. v. HARGIS INDUSTRIES, INC.

                      Opinion of the Court

preclusive effect to the very TTAB decision under review,
Astoria would apply. But that is not this case.
   What matters here is that registration is not a prerequi-
site to an infringement action. Rather, it is a separate
proceeding to decide separate rights. Neither is issue
preclusion a one-way street. When a district court, as part
of its judgment, decides an issue that overlaps with part of
the TTAB’s analysis, the TTAB gives preclusive effect to
the court’s judgment. See App. to Pet. for Cert. 54a–
55a (giving preclusive effect to the District Court’s ear-
lier decision regarding SEALTIGHT’s distinctiveness be-
cause the issue “was actually litigated and necessarily
determined”).
   Hargis also argues that allowing TTAB decisions to
have issue-preclusive effect will adversely affect the regis-
tration process. Because of the TTAB’s “ ‘limited jurisdic-
tion’ ” and “ ‘the narrowness of the issues’ ” before it, Hargis
contends, the Court should infer that TTAB proceedings
are supposed to be more streamlined than infringement
litigation. See Brief for Respondent 30 (quoting TTAB
Manual §402.01). But, the argument goes, if TTAB deci-
sions can have issue-preclusive effect in infringement
litigation, parties may spend more time and energy before
the TTAB, thus bogging down the registration process.
This concern does not change our conclusion. Issue pre-
clusion is available unless it is “evident,” Astoria, supra, at
108, that Congress does not want it. Here, if a stream-
lined process in all registration matters was particularly
dear to Congress, it would not have authorized de novo
challenges for those “dissatisfied” with TTAB decisions.
15 U. S. C. §1071(b). Plenary review serves many func-
tions, but ensuring a streamlined process is not one of
them. Moreover, as explained below, for a great many
registration decisions issue preclusion obviously will not
apply because the ordinary elements will not be met. For
those registrations, nothing we say today is relevant.
                 Cite as: 575 U. S. ____ (2015)           15

                     Opinion of the Court 


                               IV 

  At last we turn to whether there is a categorical reason
why registration decisions can never meet the ordinary
elements of issue preclusion, e.g., those elements set out in
§27 of the Restatement (Second) of Judgments. Although
many registrations will not satisfy those ordinary ele-
ments, that does not mean that none will. We agree with
Professor McCarthy that issue preclusion applies where
“the issues in the two cases are indeed identical and the
other rules of collateral estoppel are carefully observed.” 6
McCarthy §32:99, at 32–244; see also 3 Gilson
§11.08[4][i][iii][B], p. 11–319 (“Ultimately, Board decisions
on likelihood of confusion . . . should be given preclusive
effect on a case-by-case basis”).
                              A
   The Eighth Circuit’s primary objection to issue preclu-
sion was that the TTAB considers different factors than it
does. Whereas the TTAB employs some or all of the
DuPont factors to assess likelihood of confusion, the
Eighth Circuit looks to similar, but not identical, factors
identified in SquirtCo v. Seven-Up Co., 628 F. 2d 1086,
1091 (CA8 1980).        The court’s instinct was sound:
“[I]ssues are not identical if the second action involves
application of a different legal standard, even though the
factual setting of both suits may be the same.” 18 C.
Wright, A. Miller, & E. Cooper, Federal Practice & Proce-
dure §4417, p. 449 (2d ed. 2002) (hereinafter Wright &
Miller). Here, however, the same likelihood-of-confusion
standard applies to both registration and infringement.
   To begin with, it does not matter that registration and
infringement are governed by different statutory provi-
sions. Often a single standard is placed in different stat-
utes; that does not foreclose issue preclusion. See, e.g.,
Smith v. Bayer Corp., 564 U. S. ___, ___ (2011) (slip op., at
7). Neither does it matter that the TTAB and the Eighth
16      B&B HARDWARE, INC. v. HARGIS INDUSTRIES, INC.

                            Opinion of the Court

Circuit use different factors to assess likelihood of confu-
sion. For one thing, the factors are not fundamentally
different, and “[m]inor variations in the application of
what is in essence the same legal standard do not defeat
preclusion.” Id., at ___, n. 9 (slip op., at 12, n. 9). More
important, if federal law provides a single standard, par-
ties cannot escape preclusion simply by litigating anew in
tribunals that apply that one standard differently. A
contrary rule would encourage the very evils that issue
preclusion helps to prevent.
   The real question, therefore, is whether likelihood of
confusion for purposes of registration is the same standard
as likelihood of confusion for purposes of infringement.
We conclude it is, for at least three reasons. First, the
operative language is essentially the same; the fact that
the registration provision separates “likely” from “to cause
confusion, or to cause mistake, or to deceive” does not
change that reality.3 See 2 Gilson §5.01[2][a], at 5–17
(explaining that “the same statutory test” applies). Sec-
ond, the likelihood-of-confusion language that Congress
used in these Lanham Act provisions has been central to
trademark registration since at least 1881. See Act of
Mar. 3, 1881, ch. 138, §3, 21 Stat. 503 (using a “likely to
cause confusion” standard for registration). That could
hardly have been by accident. And third, district courts
can cancel registrations during infringement litigation,
——————
  3 Compare     15 U. S. C. §1114(1) (“Any person who shall . . . use in
commerce any . . . mark in connection with the sale, offering for sale,
distribution, or advertising of any goods or services on or in connection
with which such use is likely to cause confusion, or to cause mistake, or
to deceive . . . shall be liable in a civil action by the registrant for the
remedies hereinafter provided” (emphasis added)) with §1052(d) (“No
trademark . . . shall be refused registration . . . unless it . . . [c]onsists of
or comprises a mark which so resembles a mark registered in the
Patent and Trademark Office . . . as to be likely, when used on or in
connection with the goods of the applicant, to cause confusion, or to
cause mistake, or to deceive . . .” (emphasis added)).
                 Cite as: 575 U. S. ____ (2015)           17

                     Opinion of the Court

just as they can adjudicate infringement in suits seeking
judicial review of registration decisions. See 15 U. S. C.
§1119; 3 McCarthy §21:20. There is no reason to think
that the same district judge in the same case should apply
two separate standards of likelihood of confusion.
   Hargis responds that the text is not actually the same
because the registration provision asks whether the marks
“resemble” each other, 15 U. S. C. §1052(d), while the
infringement provision is directed towards the “use in
commerce” of the marks, §1114(1). Indeed, according to
Hargis, the distinction between “resembl[ance]” and “use”
has been key to trademark law for over a century. There
is some force to this argument. It is true that “a party
opposing an application to register a mark before the
Board often relies only on its federal registration, not on
any common-law rights in usages not encompassed by its
registration,” and “the Board typically analyzes the marks,
goods, and channels of trade only as set forth in the appli-
cation and in the opposer’s registration, regardless of
whether the actual usage of the marks by either party
differs.” Brief for United States as Amicus Curiae 23; see
also id., at 5 (explaining that “the Board typically reviews
only the usages encompassed by the registration”) (citing 3
Gilson §9.03[2][a][ii]); 3 McCarthy §20:15, at 20–45 (ex-
plaining that for registration “it is the mark as shown in
the application and as used on the goods described in the
application which must be considered, not the mark as
actually used”). This means that unlike in infringement
litigation, “[t]he Board’s determination that a likelihood of
confusion does or does not exist will not resolve the confu-
sion issue with respect to non-disclosed usages.” Brief for
United States as Amicus Curiae 23.
   Hargis’ argument falls short, however, because it mis-
takes a reason not to apply issue preclusion in some or
even many cases as a reason never to apply issue preclu-
sion. Just because the TTAB does not always consider the
18     B&B HARDWARE, INC. v. HARGIS INDUSTRIES, INC.

                        Opinion of the Court

same usages as a district court does, it does not follow that
the Board applies a different standard to the usages it
does consider.4 If a mark owner uses its mark in ways
that are materially the same as the usages included in its
registration application, then the TTAB is deciding the
same likelihood-of-confusion issue as a district court in
infringement litigation. By contrast, if a mark owner uses
its mark in ways that are materially unlike the usages in
its application, then the TTAB is not deciding the same
issue. Thus, if the TTAB does not consider the market-
place usage of the parties’ marks, the TTAB’s decision
should “have no later preclusive effect in a suit where
actual usage in the marketplace is the paramount issue.”
6 McCarthy §32:101, at 32–246.
   Materiality, of course, is essential—trivial variations
between the usages set out in an application and the use
of a mark in the marketplace do not create different “is-
sues,” just as trivial variations do not create different
“marks.” See generally 4 id., §23:50, at 23–265 (explain-
ing that “adding descriptive or non-distinctive” elements
to another’s mark generally will not negate confusion).
Otherwise, a party could escape the preclusive effect of an
adverse judgment simply by adding an immaterial feature
to its mark. That is not the law. See, e.g., Restatement
(Second) of Judgments §27, Comment c, at 252–253 (ex-
plaining that “issue” must be understood broadly enough
“to prevent repetitious litigation of what is essentially the
same dispute”); United States v. Stauffer Chemical Co.,
464 U. S. 165, 172 (1984) (applying issue preclusion where
a party sought to “litigate twice . . . an issue arising . . .
from virtually identical facts” because the “factual differ-
——————
  4 The parties dispute whether and how often the TTAB considers

usages beyond those listed in the application and registration. We do
not resolve that dispute here. Suffice it to say that when the TTAB
adjudicates a usage within its authority, that adjudication can ground
issue preclusion. See Restatement (Second) of Judgments §11 (1980).
                 Cite as: 575 U. S. ____ (2015)           19

                     Opinion of the Court

ences” were “of no legal significance”).
  A fortiori, if the TTAB considers a different mark alto-
gether, issue preclusion would not apply. Needless to say,
moreover, if the TTAB has not decided the same issue as
that before the district court, there is no reason why any
deference would be warranted.
  For a similar reason, the Eighth Circuit erred in holding
that issue preclusion could not apply here because the
TTAB relied too heavily on “appearance and sound.” App.
to Pet. for Cert. 10a. Undoubtedly there are cases in
which the TTAB places more weight on certain factors
than it should. When that happens, an aggrieved party
should seek judicial review. The fact that the TTAB may
have erred, however, does not prevent preclusion. As
Judge Colloton observed in dissent, “ ‘issue preclusion
prevent[s] relitigation of wrong decisions just as much as
right ones.’ ” 716 F. 3d, at 1029 (quoting Clark v. Clark,
984 F. 2d 272, 273 (CA8 1993)); see also Restatement
(Second) of Judgments §28, Comment j, at 284 (explaining
that “refusal to give the first judgment preclusive effect
should not . . . be based simply on a conclusion that [it]
was patently erroneous”).
                              B
   Hargis also argues that registration is categorically
incompatible with issue preclusion because the TTAB uses
procedures that differ from those used by district courts.
Granted, “[r]edetermination of issues is warranted if there
is reason to doubt the quality, extensiveness, or fairness of
procedures followed in prior litigation.” Montana, 440
U. S., at 164, n. 11; see also Parklane Hosiery, 439 U. S.,
at 331, and n. 15 (similar). But again, this only suggests
that sometimes issue preclusion might be inappropriate,
not that it always is.
   No one disputes that the TTAB and district courts use
different procedures. Most notably, district courts feature
20    B&B HARDWARE, INC. v. HARGIS INDUSTRIES, INC.

                      Opinion of the Court

live witnesses. Procedural differences, by themselves,
however, do not defeat issue preclusion. Equity courts
used different procedures than did law courts, but that did
not bar issue preclusion. See id., at 333. Nor is there
reason to think that the state agency in Elliott used proce-
dures identical to those in federal court; nonetheless, the
Court held that preclusion could apply. See 478 U. S., at
796–799. Rather than focusing on whether procedural
differences exist—they often will—the correct inquiry is
whether the procedures used in the first proceeding were
fundamentally poor, cursory, or unfair. See Montana, 440
U. S., at 164, n. 11.
    Here, there is no categorical “reason to doubt the quality,
extensiveness, or fairness,” ibid., of the agency’s proce-
dures. In large part they are exactly the same as in fed-
eral court. See 37 CFR §§2.116(a), 2.122(a). For instance,
although “[t]he scope of discovery in Board proceedings
. . . . is generally narrower than in court proceedings”—
reflecting the fact that there are often fewer usages at
issue—the TTAB has adopted almost the whole of Federal
Rule of Civil Procedure 26. TTAB Manual §402.01; see
also id., §401. It is conceivable, of course, that the TTAB’s
procedures may prove ill-suited for a particular issue in a
particular case, e.g., a party may have tried to introduce
material evidence but was prevented by the TTAB from
doing so, or the TTAB’s bar on live testimony may materi-
ally prejudice a party’s ability to present its case. The
ordinary law of issue preclusion, however, already ac-
counts for those “rare” cases where a “compelling showing
of unfairness” can be made. Restatement (Second) of
Judgments §28, Comments g and j, at 283–284.
    The Eighth Circuit likewise erred by concluding that
Hargis bore the burden of persuasion before the TTAB.
B&B, the party opposing registration, bore the burden, see
37 CFR §2.116(b); TTAB Manual §702.04(a), just as it did
in the infringement action. Hargis does not defend the
                 Cite as: 575 U. S. ____ (2015)          21

                     Opinion of the Court

decision below on this ground.
                             C
   Hargis also contends that the stakes for registration are
so much lower than for infringement that issue preclusion
should never apply to TTAB decisions. Issue preclusion
may be inapt if “the amount in controversy in the first
action [was] so small in relation to the amount in contro-
versy in the second that preclusion would be plainly un-
fair.” Restatement (Second) of Judgments §28, Comment
j, at 283–284. After all, “[f]ew . . . litigants would spend
$50,000 to defend a $5,000 claim.” Wright & Miller
§4423, at 612. Hargis is wrong, however, that this exception
to issue preclusion applies to every registration. To
the contrary: When registration is opposed, there is
good reason to think that both sides will take the matter
seriously.
   The benefits of registration are substantial. Registra-
tion is “prima facie evidence of the validity of the regis-
tered mark,” 15 U. S. C. §1057(b), and is a precondition for
a mark to become “incontestable,” §1065. Incontestability
is a powerful protection. See, e.g., Park ’N Fly, Inc. v.
Dollar Park & Fly, Inc., 469 U. S. 189, 194 (1985) (holding
that an incontestable mark cannot be challenged as merely
descriptive); see also id., at 193 (explaining that “Con-
gress determined that . . . ‘trademarks should receive
nationally the greatest protection that can be given them’ ”
and that “[a]mong the new protections created by the
Lanham Act were the statutory provisions that allow a
federally registered mark to become incontestable” (quot-
ing S. Rep. No. 1333, 79th Cong., 2d Sess., 6 (1946))).
   The importance of registration is undoubtedly why
Congress provided for de novo review of TTAB decisions in
district court. It is incredible to think that a district
court’s adjudication of particular usages would not have
preclusive effect in another district court. Why would
22   B&B HARDWARE, INC. v. HARGIS INDUSTRIES, INC.

                     Opinion of the Court

unchallenged TTAB decisions be different? Congress’
creation of this elaborate registration scheme, with so
many important rights attached and backed up by plenary
review, confirms that registration decisions can be weighty
enough to ground issue preclusion.
                             V
  For these reasons, the Eighth Circuit erred in this case.
On remand, the court should apply the following rule: So
long as the other ordinary elements of issue preclusion are
met, when the usages adjudicated by the TTAB are mate-
rially the same as those before the district court, issue
preclusion should apply.
  The judgment of the United States Court of Appeals for
the Eighth Circuit is reversed, and the case is remanded
for further proceedings consistent with this opinion.

                                            It is so ordered.
                  Cite as: 575 U. S. ____ (2015)            1

                    GINSBURG, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 13–352
                          _________________


  B & B HARDWARE, INC., PETITIONER v. HARGIS 

    INDUSTRIES, INC., DBA SEALTITE BUILDING 

          FASTENERS, DBA EAST TEXAS 

               FASTENERS ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE EIGHTH CIRCUIT

                        [March 24, 2015]


   JUSTICE GINSBURG, concurring.
   The Court rightly recognizes that “for a great many
registration decisions issue preclusion obviously will not
apply.” Ante, at 14–15. That is so because contested
registrations are often decided upon “a comparison of the
marks in the abstract and apart from their marketplace
usage.” 6 J. McCarthy, Trademarks and Unfair Competi-
tion §32:101, p. 32–247 (4th ed. 2014). When the registra-
tion proceeding is of that character, “there will be no
[preclusion] of the likel[ihood] of confusion issue . . . in a
later infringement suit.” Ibid. On that understanding, I
join the Court’s opinion.
                 Cite as: 575 U. S. ____ (2015)           1

                    THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 13–352
                         _________________


   B&B HARDWARE, INC., PETITIONER v. HARGIS 

    INDUSTRIES, INC., DBA SEALTITE BUILDING 

         FASTENERS, DBA EAST TEXAS 

               FASTENERS ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE EIGHTH CIRCUIT

                       [March 24, 2015]


  JUSTICE THOMAS, with whom JUSTICE SCALIA joins,
dissenting.
  The Court today applies a presumption that when Con-
gress enacts statutes authorizing administrative agencies
to resolve disputes in an adjudicatory setting, it intends
those agency decisions to have preclusive effect in Article
III courts. That presumption was first announced in
poorly supported dictum in a 1991 decision of this Court,
and we have not applied it since. Whatever the validity of
that presumption with respect to statutes enacted after its
creation, there is no justification for applying it to the
Lanham Act, passed in 1946. Seeing no other reason to
conclude that Congress implicitly authorized the decisions
of the Trademark Trial and Appeal Board (TTAB) to have
preclusive effect in a subsequent trademark infringement
suit, I would affirm the decision of the Court of Appeals.
                           I

                           A

  The presumption in favor of administrative preclusion
the Court applies today was first announced in Astoria
Fed. Sav. & Loan Assn. v. Solimino, 501 U. S. 104, 108
(1991). In that case, the Court confronted the question
2      B&B HARDWARE, INC. v. HARGIS INDUSTRIES, INC.

                         THOMAS, J., dissenting

“whether claimants under the Age Discrimination in
Employment Act of 1967 [(ADEA)] . . . are collaterally
estopped to relitigate in federal court the judicially unre-
viewed findings of a state administrative agency made
with respect to an age-discrimination claim.” Id., at 106.
It answered that question in the negative, concluding that
the availability of administrative preclusion was an issue
of statutory construction and that the particular statute at
issue “carrie[d] an implication that the federal courts
should recognize no [such] preclusion.” Id., at 108, 110.
   Despite rejecting the availability of preclusion, the
Court nevertheless, in dictum, announced a presumption
in favor of giving preclusive effect to administrative de-
terminations “where Congress has failed expressly or
impliedly to evince any intention on the issue.” Id., at
110. That dictum rested on two premises. First, that “Con-
gress is understood to legislate against a background of
common-law adjudicatory principles.” Id., at 108. And,
second, that the Court had “long favored application of
the common-law doctrines of collateral estoppel (as to
issues) and res judicata (as to claims) to those determina-
tions of administrative bodies that have attained finality.”
Id., at 107.
   I do not quarrel with the first premise, but I have seri-
ous doubts about the second. The Court in Astoria offered
only one decision predating the enactment of the ADEA to
shore up its assertion that Congress had legislated against
a background principle in favor of administrative preclu-
sion—United States v. Utah Constr. & Mining Co., 384
U. S. 394, 422 (1966). See Astoria, supra, at 107.1 And
that decision cannot be read for the broad proposition
——————
  1 The Court also cited University of Tenn. v. Elliott, 478 U. S. 788, 798

(1986), but because that decision postdated the enactment of the ADEA
by almost two decades and itself primarily relied on Utah Construction
it cannot be evidence of any background principle existing at the
relevant time.
                 Cite as: 575 U. S. ____ (2015)            3

                    THOMAS, J., dissenting

asserted by the Court.
   Like Astoria itself, Utah Construction discussed admin-
istrative preclusion only in dictum. The case arose out of a
contract dispute between the United States and a private
contractor. 384 U. S., at 400. The contract at issue con-
tained a disputes clause providing for an administrative
process by which “ ‘disputes concerning questions of fact
arising under th[e] contract’ ” would be decided by the
contracting officer, subject to written appeal to the head of
the department. Id., at 397–398. The Wunderlich Act of
1954 likewise provided that such administrative factfind-
ing would be “final and conclusive” in a later breach-of-
contract action “ ‘unless the same is fra[u]dulent or capri-
cious or arbitrary or so grossly erroneous as necessarily to
imply bad faith, or is not supported by substantial evi-
dence.’ ” Id., at 399. Because both “the disputes clause [of
the contract] and the Wunderlich Act categorically state[d]
that administrative findings on factual issues relevant to
questions arising under the contract [would] be final and
conclusive on the parties,” the Court required the lower
courts to accept those findings. Id., at 419. Only after
acknowledging that its decision “rest[ed] upon the agree-
ment of the parties as modified by the Wunderlich Act” did
the Court go on to comment that the decision was “harmo-
nious with general principles of collateral estoppel.” Id.,
at 421.
   To create a presumption based solely on dictum would
be bad enough, but the principles Utah Construction re-
ferred to were far too equivocal to constitute “long-
established and familiar” background principles of the
common law of the sort on which we base our statutory
inferences. Isbrandtsen Co. v. Johnson, 343 U. S. 779, 783
(1952). Although Utah Construction asserted that “[w]hen
an administrative agency is acting in a judicial capacity
and resolves disputed issues of fact properly before it
which the parties have had an adequate opportunity to
4     B&B HARDWARE, INC. v. HARGIS INDUSTRIES, INC.

                    THOMAS, J., dissenting

litigate, the courts have not hesitated to apply res judicata
to enforce repose,” it admitted that “courts have used
language to the effect that res judicata principles do not
apply to administrative proceedings.” 384 U. S., at 421–
422. These contradictory signals are not typically the stuff
of which background rules of common law are made. Cf.
Kirtsaeng v. John Wiley & Sons, Inc., 568 U. S. ___, ___
(2013) (slip op., at 17) (presuming that Congress intended
to retain the “first sale” doctrine in copyright statutes
based on that common-law doctrine’s “impeccable historic
pedigree”).
                             B
  If the occasion had arisen in Astoria for the Court to
examine the history of administrative preclusion, it would
have discovered that the issue was far from settled.
  At common law, principles of res judicata and collateral
estoppel applied only to a decision by a “court of competent
jurisdiction.” Aurora City v. West, 7 Wall. 82, 102 (1869);
accord, Hopkins v. Lee, 6 Wheat. 109, 113 (1821); Re-
statement of Judgments §§4, 7, and Comment f, pp. 20, 41,
45 (1942). That rule came with the corollary requirement
that the court be “legally constituted”—that is, a court
“known to and recognized by the law.” 2 H. Black, Law of
Judgments §516, p. 614 (1891). A court not “legally con-
stituted” lacked jurisdiction to enter a legally binding
judgment, and thus any such judgment could have no
preclusive effect. Ibid.
  Nineteenth century courts generally understood the
term “court of competent jurisdiction” to include all courts
with authority and jurisdiction conclusively to resolve a
dispute. See J. Wells, A Treatise on the Doctrines of Res
Judicata and Stare Decisis §§422–423, pp. 336–338 (1878);
2 Black, supra, §516, at 613–614. Thus, courts of law,
courts of equity, admiralty courts, and foreign courts could
all satisfy the requirement of a “[c]ourt of competent juris-
                  Cite as: 575 U. S. ____ (2015)            5

                     THOMAS, J., dissenting

diction.” Hopkins, 6 Wheat., at 113. This broad definition
served the interest in finality that supports preclusion
doctrines, without which “an end could never be put to
litigation.” Id., at 114.
   But however broadly “[c]ourt of competent jurisdiction”
was defined, it would require quite a leap to say that the
concept encompasses administrative agencies, which were
recognized as categorically different from courts. E.g.,
Pearson v. Williams, 202 U. S. 281 (1906); F. Cooper,
Administrative Agencies and the Courts 241–242 (1951)
(taking the position that agencies “are not courts, and
their determinations are not judgments”). This distinction
stems from the Constitution itself, which vests the “judi-
cial Power” not in administrative agencies, but in federal
courts, whose independence is safeguarded by certain
constitutional requirements. Art. III, §1. One of the
consequences of this allocation of judicial power is that
agencies possess limited ability to act in a judicial capacity
in cases resolving traditional disputes between private
parties. See infra, at 11–12.
   It is therefore unsurprising that federal courts—
including this Court—have been far more hesitant than
today’s majority to extend common-law preclusion princi-
ples to decisions of administrative tribunals. In Pearson,
for example, this Court declined to recognize any preclu-
sive effect of a decision of an immigration board. 202
U. S., at 284–285. Writing for the Court, Justice Holmes
explained that “[t]he board is an instrument of the execu-
tive power, not a court”; that it consisted of officials
“whose duties are declared to be administrative by” stat-
ute; and that “[d]ecisions of a similar type long have been
recognized as decisions of the executive department, and
cannot constitute res judicata in a technical sense.” Ibid.
   Other courts likewise declined to apply general preclu-
sion principles to decisions of administrative agencies.
For example, as late as 1947, the D. C. Circuit would rely
6      B&B HARDWARE, INC. v. HARGIS INDUSTRIES, INC.

                          THOMAS, J., dissenting

on the “well settled doctrine that res judicata and equita-
ble estoppel do not ordinarily apply to decisions of admin-
istrative tribunals.” Churchill Tabernacle v. FCC, 160
F. 2d 244, 246 (1947).
   The Restatement of Judgments also reflected this prac-
tice: It contained no provision for administrative preclu-
sion and explained that it would not address “the effect of
the decisions of administrative tribunals.” Restatement of
Judgments, Scope Note, at 2. It rejected the idea of any
consistent practice in favor of administrative preclusion,
noting that “the question whether the decisions of a par-
ticular tribunal are binding in subsequent controversies
depends upon the character of the tribunal and the nature
of its procedure and the construction of the statute creat-
ing the tribunal and conferring powers upon it.” Ibid.
   Consistent with that comment, federal courts approved
of administrative preclusion in narrow circumstances
arguably involving only claims against the Government,
over which Congress exercises a broader measure of con-
trol.2 In the 19th century, for instance, this Court effec-
tively gave preclusive effect to the decisions of the U. S.
Land Department with respect to land patents when it
held such patents unreviewable in federal court “for mere
errors of judgment.” Smelting Co. v. Kemp, 104 U. S. 636,
646 (1882) (“A patent, in a court of law, is conclusive as to
all matters properly determined by the Land Depart-
ment”). Commentators explained that these cases could

——————
   2 This distinction reaches at least as far back as 17th-century Eng-

land. See Jaffe, The Right to Judicial Review I, 71 Harv. L. Rev. 401,
413 (1958) (explaining that, since the 17th century in England, courts
have been “identified with the enforcement of private right, and admin-
istrative agencies with the execution of public policy”); see also Hetley v.
Boyer, Croc. Jac. 336, 79 Eng. Rep. 287 (K. B. 1614) (reviewing the
actions of the “commissioners of the sewers,” who had exceeded the
bounds of their traditional jurisdiction and had imposed on citizens’
core private rights).
                     Cite as: 575 U. S. ____ (2015)                    7

                         THOMAS, J., dissenting

not truly be understood to involve an application of res
judicata or collateral estoppel—for, after all, administra-
tive agencies are not courts—but rather a “species of
equitable estoppel.” Cooper, supra, at 242; see also 2 A.
Freeman, Law of Judgments §633, p. 1335 (5th ed. rev.
1925) (explaining that “the immunity from judicial review”
for certain administrative decisions was “not based upon
the doctrine of res judicata nor . . . governed by exactly the
same rules”). As one commentator put it, res judicata
could “not apply, in any strict or technical sense, to the
decisions of administrative agencies.” Cooper, supra, at
241.
   This history undercuts any suggestion in Utah Con-
struction that administrative preclusion was widely ac-
cepted at common law. Accordingly, at least for statutes
passed before Astoria, I would reject the presumption of
administrative preclusion.3
                              II
In light of this history, I cannot agree with the majority’s
decision to apply administrative preclusion in the context
of the Lanham Act.4 To start, the Lanham Act was en-
——————
   3 I have no occasion to consider whether the discussion in Astoria,

Elliott, or Utah Construction could be understood to create a back-
ground principle in favor of administrative preclusion that would apply,
as a matter of statutory interpretation, to statutes passed after those
decisions.
   4 The majority insists that we must apply the presumption of admin-

istrative preclusion because the Court has “repeatedly endorsed Utah
Construction” and the parties do not challenge “its historical accuracy.”
Ante, at 12, n. 2. But regardless of whether the Court has endorsed
Utah Construction’s dictum, the Court has never applied the presump-
tion of administrative preclusion to the Lanham Act. Even if the
Court’s description of the presumption were not dictum, no principle of
stare decisis requires us to extend a tool of statutory interpretation
from one statute to another without first considering whether it is
appropriate for that statute. Cf. CBOCS West, Inc. v. Humphries, 553
U. S. 442, 469–470 (2008) (THOMAS, J., dissenting) (“[S]tare decisis,
8      B&B HARDWARE, INC. v. HARGIS INDUSTRIES, INC.

                         THOMAS, J., dissenting

acted in 1946, 20 years before this Court said—even in dic-
tum—that administrative preclusion was an established
common-law principle. Thus, even if one thought that the
dictum in Utah Construction were sufficient to establish a
common-law principle in favor of preclusion, that conclu-
sion would not warrant applying Astoria’s presumption to
this enactment from the 1940’s. And, construing the Act
on its own terms, I see no reason to conclude that Con-
gress intended administrative preclusion to apply to TTAB
findings of fact in a subsequent trademark infringement
suit. The Act says nothing to indicate such an intent, and
several features of the Act support the contrary inference.
   The first feature indicating that Congress did not intend
preclusion to apply is the limited authority the Act gives
the TTAB. The Act authorizes the TTAB only to “deter-
mine and decide the respective rights of [trademark]
registration,” 15 U. S. C. §1067(a), thereby withholding
any authority from the TTAB to “determine the right to
use” a trademark or to “decide broader questions of in-
fringement or unfair competition,” TTAB Manual of Pro-
cedure §102.01 (2014). This limited job description indi-
cates that TTAB’s conclusions regarding registration were
never meant to become decisive—through application of
administrative preclusion—in subsequent infringement
suits. See 15 U. S. C. §1115(a) (providing that registration
of a mark “shall be prima facie evidence of the validity of
——————
designed to be a principle of stability or repose, [should not] become a
vehicle of change whereby an error in one area metastasizes into
others, thereby distorting the law”). As for the parties’ lack of argu-
ment, I would not treat tools of statutory interpretation as claims that
can be forfeited. If, for example, one party peppered its brief with
legislative history, and the opposing party did not challenge the propri-
ety of using legislative history, I still would not consider myself bound
to rely upon it. The same is true here: Although the Court has com-
mented in the past that the presumption of administrative preclusion
would apply to other statutes, we are not bound to apply it now to the
Lanham Act, even if the parties have assumed we would.
                   Cite as: 575 U. S. ____ (2015)                9

                       THOMAS, J., dissenting

the registered mark” but “shall not preclude another
person from proving any legal or equitable defense or
defect”). Giving preclusive effect to the TTAB’s decision on
likelihood of confusion would be an end-run around the
statutory limitation on its authority, as all parties agree
that likelihood of confusion is the central issue in a subse-
quent infringement suit.
   A second indication that Congress did not intend admin-
istrative preclusion to apply is the Lanham Act’s provision
for judicial review. After the TTAB issues a registration
decision, a party “who is dissatisfied with the decision”
may either appeal to the Federal Circuit or file a civil
action in district court seeking review. §§1071(a)(1),
(b)(1).5 And it is undisputed that a civil action in district
court would entail de novo review of the TTAB’s decision.
Ante, at 5. Although under ordinary preclusion principles
“the failure to pursue an appeal does not undermine issue
preclusion,” ante, at 13, the availability of de novo judicial
review of an administrative decision does. That is true
both because the judicial review afforded by the Act marks
the first opportunity for consideration of the issue by an
Article III court and because Congress has deviated from
the usual practice of affording deference to the factfind-
ings of an initial tribunal in affording de novo review of
the TTAB’s decisions.
   The decision to provide this de novo review is even more
striking in light of the historical background of the choice:
Congress passed the Lanham Act the same year it passed
the Administrative Procedure Act, following a lengthy
period of disagreement in the courts about what deference
administrative findings of fact were entitled to receive on
direct review. The issue had been the subject of debate for
over 50 years, with varying results. See generally 2 J.
——————
 5 The original 1946 Lanham Act provided for appeal to the Court of

Customs and Patent Appeals. See §21, 60 Stat. 435.
10    B&B HARDWARE, INC. v. HARGIS INDUSTRIES, INC.

                    THOMAS, J., dissenting

Dickinson, Administrative Justice and the Supremacy of
Law 39–75 (1927). Sometimes this Court refused to re-
view factual determinations of administrative agencies at
all, Smelting Co., 104 U. S., at 640, 646, and sometimes it
allowed lower courts to engage in essentially de novo
review of factual determinations, see ICC v. Alabama
Midland R. Co., 168 U. S. 144, 174 (1897); Reckendorfer v.
Faber, 92 U. S. 347, 351–355 (1876).
   In the early 20th century, the Court began to move
toward substantial-evidence review of administrative
determinations involving mixed questions of law and fact,
ICC v. Union Pacific R. Co., 222 U. S. 541, 546–548 (1912),
but reserved the authority to review de novo any so-called
“jurisdictional facts.” Crowell v. Benson, 285 U. S. 22, 62–
63 (1932). Courts then struggled to determine the bound-
ary between jurisdictional and nonjurisdictional facts, and
thus to determine the appropriate standard of review for
administrative decisions. See, e.g., Estep v. United States,
327 U. S. 114, 142 (1946) (Frankfurter, J., concurring in
result) (noting the “casuistic difficulties spawned” in
Crowell and the “attritions of that case through later
decisions”). Although Congress provided for substantial-
evidence review in the Administrative Procedure Act, 5
U. S. C. §706(2)(E), it required de novo review in the Lan-
ham Act.
   I need not take a side in this historical debate about the
proper level of review for administrative findings of fact to
conclude that its existence provides yet another reason to
doubt that Congress intended administrative preclusion
to apply to the Lanham Act.
                             III
  In addition to being unsupported by our precedents or
historical evidence, the majority’s application of adminis-
trative preclusion raises serious constitutional concerns.
                  Cite as: 575 U. S. ____ (2015) 
         11

                     THOMAS, J., dissenting


                                A

   Executive agencies derive their authority from Article II
of the Constitution, which vests “[t]he executive power” in
“a President of the United States,” Art. II, §1, cl. 1. Execu-
tive agencies are thus part of the political branches of
Government and make decisions “not by fixed rules of law,
but by the application of governmental discretion or pol-
icy.” Dickinson, supra, at 35–36; see, e.g., Motor Vehicle
Mfrs. Assn. of United States, Inc. v. State Farm Mut.
Automobile Ins. Co., 463 U. S. 29, 59 (1983) (Rehnquist, J.,
concurring in part and dissenting in part) (An agency “is
entitled to assess administrative records and evaluate
priorities in light of the philosophy of the administration”).
They are not constituted to exercise “independent judg-
ment,” but to be responsive to the pressures of the political
branches. Perez v. Mortgage Bankers Assn., ante, at 8
(THOMAS, J., concurring in judgment).
   Because federal administrative agencies are part of the
Executive Branch, it is not clear that they have power to
adjudicate claims involving core private rights. Under our
Constitution, the “judicial power” belongs to Article III
courts and cannot be shared with the Legislature or the
Executive. Stern v. Marshall, 564 U. S. ___, ___–___
(2011) (slip op., at 16–17); see also Perez, ante, at 8–11
(opinion of THOMAS, J.). And some historical evidence
suggests that the adjudication of core private rights is a
function that can be performed only by Article III courts,
at least absent the consent of the parties to adjudication in
another forum. See Nelson, Adjudication in the Political
Branches, 107 Colum. L. Rev. 559, 561–574 (2007) (here-
inafter Nelson); see also Department of Transportation v.
Association of American Railroads, ante, at 4 (THOMAS, J.,
concurring in judgment) (explaining that “there are cer-
tain core functions” that require the exercise of a particu-
lar constitutional power and that only one branch can
constitutionally perform).
12    B&B HARDWARE, INC. v. HARGIS INDUSTRIES, INC.

                      THOMAS, J., dissenting

    To the extent that administrative agencies could, con-
sistent with the Constitution, function as courts, they
might only be able to do so with respect to claims involving
public or quasi-private rights. See Northern Pipeline
Constr. Co. v. Marathon Pipe Line Co., 458 U. S. 50, 68–70
(1982) (plurality opinion); see also Nelson 561–574; Dick-
inson, supra, at 6. Public rights are those belonging to the
public as a whole, see Nelson 566, whereas quasi-private
rights, or statutory entitlements, are those “ ‘privileges’ ” or
“ ‘franchises’ ” that are bestowed by the government on
individuals, id., at 567; see, e.g., Ex parte Bakelite Corp.,
279 U. S. 438, 451 (1929) (discussing claims “arising be-
tween the government and others, which from their na-
ture do not require judicial determination and yet are
susceptible of it”).
    The historical treatment of administrative preclusion is
consistent with this understanding. As discussed above,
most administrative adjudications that were given preclu-
sive effect in Article III courts involved quasi-private
rights like land grants. See Smelting Co., 104 U. S., at
646. And in the context of land grants, this Court recog-
nized that once “title had passed from the government,” a
more complete form of judicial review was available be-
cause “the question became one of private right.” Johnson
v. Towsley, 13 Wall. 72, 87 (1871).
    It is true that, in the New Deal era, the Court some-
times gave preclusive effect to administrative findings of
fact in tax cases, which could be construed to implicate
private rights. See, e.g., Sunshine Anthracite Coal Co. v.
Adkins, 310 U. S. 381, 401–404 (1940); Tait v. Western
Maryland R. Co., 289 U. S. 620, 622–624 (1933). But
administrative tax determinations may simply have en-
joyed a special historical status, in which case this practice
might be best understood as a limited deviation from a
general distinction between public and private rights. See
Nelson 588–590.
                  Cite as: 575 U. S. ____ (2015)             13

                      THOMAS, J., dissenting

                               B
   Trademark registration under the Lanham Act has the
characteristics of a quasi-private right. Registration is a
creature of the Lanham Act, which “confers important
legal rights and benefits on trademark owners who regis-
ter their marks.” Ante, at 3 (internal quotation marks
omitted). Because registration is merely a statutory gov-
ernment entitlement, no one disputes that the TTAB may
constitutionally adjudicate a registration claim.          See
Stern, supra, at ___ (slip op., at 19); Nelson 568–569.
   By contrast, the right to adopt and exclusively use a
trademark appears to be a private property right that “has
been long recognized by the common law and the chancery
courts of England and of this country.” Trade-Mark Cases,
100 U. S. 82, 92 (1879). As this Court explained when
addressing Congress’ first trademark statute, enacted in
1870, the exclusive right to use a trademark “was not
created by the act of Congress, and does not now depend
upon it for its enforcement.” Ibid. “The whole system of
trade-mark property and the civil remedies for its protec-
tion existed long anterior to that act, and have remained
in full force since its passage.” Ibid. Thus, it appears that
the trademark infringement suit at issue in this case
might be of a type that must be decided by “Article III
judges in Article III courts.” Stern, 564 U. S., at ___ (slip
op., at 18).
   The majority, however, would have Article III courts
decide infringement claims where the central issue—
whether there is a likelihood of consumer confusion be-
tween two trademarks—has already been decided by an
executive agency. This raises two potential constitutional
concerns. First, it may deprive a trademark holder of the
opportunity to have a core private right adjudicated in an
Article III court. See id., at ___ (slip op., at 21). Second, it
may effect a transfer of a core attribute of the judicial
power to an executive agency. Cf. Perez, ante, at 10–12
14    B&B HARDWARE, INC. v. HARGIS INDUSTRIES, INC.

                    THOMAS, J., dissenting

(opinion of THOMAS, J.) (explaining that interpretation of
regulations having the force and effect of law is likely a
core attribute of the judicial power that cannot be trans-
ferred to an executive agency). Administrative preclusion
thus threatens to “sap the judicial power as it exists under
the Federal Constitution, and to establish a government of
a bureaucratic character alien to our own system, wher-
ever fundamental rights depend . . . upon the facts, and
finality as to facts becomes in effect finality in law.”
Crowell, 285 U. S., at 57.
   At a minimum, this practice raises serious questions
that the majority does not adequately confront. The ma-
jority does not address the distinction between private
rights and public rights or the nature of the power exer-
cised by an administrative agency when adjudicating facts
in private-rights disputes. And it fails to consider whether
applying administrative preclusion to a core factual de-
termination in a private-rights dispute comports with the
separation of powers.
                        *    *    *
  I would hold that the TTAB’s trademark-registration
decisions are not entitled to preclusive effect in a subse-
quent infringement suit. The common law does not sup-
port a general presumption in favor of administrative
preclusion for statutes passed before this Court’s decision
in Astoria, and the text, structure, and history of the
Lanham Act provide no support for such preclusion. I
disagree with the majority’s willingness to endorse Asto-
ria’s unfounded presumption and to apply it to an adjudi-
cation in a private-rights dispute, as that analysis raises
serious constitutional questions. Because I can resolve
this case on statutory grounds, however, I leave these
questions for another day. I respectfully dissent.